     Case 2:19-cv-00721-JAM-AC Document 51 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEE SWAFFORD,                                       No. 2:19-cv-0721 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    R. NEUSHMID, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed his opposition to defendants’ motion for summary judgment. ECF No. 50.

19   However, attached to the motion is a letter in which plaintiff states that he submitted his

20   opposition without its supporting exhibits because he was unable to get copies of his exhibits

21   before the deadline to respond, due to the restrictions in place as a result of the COVID-19

22   pandemic. ECF No. 50-1 at 1-2. Plaintiff further states that he will send the exhibits once his

23   copies are received. Id. at 2. The court will construe plaintiff’s letter as a request for an

24   extension of time and it will be granted. Plaintiff is advised that in the future, if he is unable to

25   meet a deadline, he should file a motion for extension of time asking the court for more time. The

26   motion should explain what he needs more time to do, how much time he wants, and why he

27   needs the extra time. The court also notes that defendant has not yet returned his election

28   regarding magistrate judge jurisdiction (ECF No. 22) and he will be required to do so at this time.
                                                         1
     Case 2:19-cv-00721-JAM-AC Document 51 Filed 07/14/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s letter regarding the status of his exhibits (ECF No. 50-1) is construed as a
 3   motion for an extension of time and is granted.
 4          2. Within fourteen days of the service of this order, plaintiff shall file the exhibits to his
 5   opposition to defendant’s motion for summary judgment.
 6          3. Within ten days of the service of this order, defendant shall complete and return the
 7   form indicating whether he consents to or declines the jurisdiction of a magistrate judge (ECF No.
 8   22).
 9   DATED: July 14, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
